PER CURIAM.
The record portions attached to the order of denial of appellant’s rule 3.850 motion conclusively disprove appellant’s allegations that either: (1) placement in another facility was a term of the plea agreement, which the state has breached; or (2) she believed based upon her counsel’s representations to her that this was a term of her plea agreement.
*1287Accordingly, we affirm the trial court’s order, without prejudice to appellant to seek transfer to another facility by following appropriate procedures for same.
GLICKSTEIN, STONE and POLEN, JJ., concur.